Delaney, J. On November 9, 1950, the claimant, Robert Goethuys, was driving his Willys Jeep, pulling a trailer, on Route No.' 66," in a southerly direction, near the intersection of said Route No. 66/with Route No. 113S near Braidwood, Illinois. Claimant approached the stop sign, and, as he proceeded to stop, was struck from the rear by a truck of the Department of Public Safety, which was transporting bread from the Stateville Prison Bakery to the prison at Pontiac, Illinois. The truck was driven by an employee of the respondent, State of Illinois. Claimant’s trailer was demolished, and twenty-five cases of beer were lost for a total damage of $184.36. The record consists of the complaint, stipulation waiving briefs of both parties, and transcript of evidence. The testimony of the claimant indicates that the brakes of respondent’s truck failed, causing the accident, and the respondent did not introduce any evidence. The negligence of respondent’s employee was the proximate cause of the accident, and claimant is entitled to be compensated for his damages. An award is, therefore, hereby entered in favor of claimant, Robert Goethuys, in the amount of $184.36.